Title: Enclosure I, 16 April 1756
From: Washington, George
To: 



[c.16 April 1756]

Scheme for forming the Quota of Virga Troops 2000 into two Battalions of ten Companies each as the best & chexapest Method Officers following

               
                  
                  
                  
                  Pay
                  pr
                  Day
               
               
                  1
                  Colonel who is to have the Command of the whole & have a Compa.
                  £1
                  10.
                  0
               
               
                  2
                  Lieut. Colonels for 1st & 2d Battalion each a Company each
                  
                  17.
                  6
               
               
                  2
                  Majors—with Companies also
                  
                  15.
                  0
               
               
                  15
                  Captains each a Company
                  
                  10.
                  0
               
               
                  1
                  Capt. Lieut. to command the Colonels Company, rank as Captain and paid as Lieutenant
                  
                  5.
                  0
               
               
                  19
                  First Lieuts. for the 19 remaining Companies each
                  
                  5.
                  0
               
               
                  20
                  Second Lieuts.
                  
                     
                        
                           1 for each Companyeach
                        
                     
                  
                  
                  4.
                  6
               
               
                  20
                  Ensigns
                  1 for each Company
                  
                  4.
                  0
               
               
                  80
                  Serjeants
                  4 to each Company
                  
                  1.
                  4
               
               
                  80
                  Corporals
                  4 to each Company
                  
                  1.
                  0
               
               
                  40
                  Drums
                  2 to each Company
                  
                  
                  10
               
               
                  1740
                  Private Men
                  87 to each Company
                  
                  
                  8d.
               
            
By this Scheme there woud be 20 Companies 5 of which to be commanded by the Field Officers the other 15 by Captains the Establishment of each Company woud then be—

               
                  1
                  Captain—@ 10/⅌ Day amounts ⅌ anm to
                  
                  £182.
                  10.
                  0
               
               
                  1
                  First Lieut.—@ 5/
                  
                  91.
                  5.
                  0
               
               
                  1
                  Second Lieut.—@ 4/6
                  
                  82.
                  2.
                  6
               
               
                  1
                  Ensign—@ 4/
                  
                  73.
                  0.
                  0
               
               
                  4
                  Serjeants each 1/4
                  
                  97.
                  6.
                  8
               
               
                  4
                  Corporals each 1/
                  
                  73.
                  0.
                  0
               
               
               
                  2
                  Drums—10d.
                  
                  30.
                  4.
                  4
               
               
                  87
                  Private Men & B[at] Men 8d.
                  
                  1058.
                  10.
                  0
               
               
                  
                  
                  
                  £1687.
                  18.
                  6
               
               
                  Fifteen Companies at the same Rate only in Regard to the Difference between the Field Officers & Captains, but that included the Pay for the 20 Companies with all the Commissioned Officers amounts ⅌ Annum to
                  }
                  33,561.
                  10.
                  0
               
               
                  Staff Officers Pay for the 2 Battalions will be
                  584.
                  0.
                  0
               
               
                  Pay for the whole ⅌ Annum amts to
                  £34,145.
                  10.
                  0
               
            

